Supreme Court of Florida
                             ____________

                            No. SC20-942
                             ____________

      IN RE: AMENDMENTS TO THE FLORIDA RULES FOR
        QUALIFIED AND COURT-APPOINTED PARENTING
                     COORDINATORS.

                          December 2, 2021

PER CURIAM.

     The Supreme Court Committee on Alternative Dispute

Resolution Rules and Policy (Committee) proposes amendments to

the Florida Rules for Qualified and Court-Appointed Parenting

Coordinators.1 We have jurisdiction 2 and adopt the proposed

amendments with minor, technical changes. 3


     1. The Committee proposes the amendments pursuant to In re
Committee on Alternative Dispute Resolution Rules and Policy, Fla.
Admin. Order No. AOSC18-29 (July 2, 2018), which charges the
Committee with monitoring court rules governing alternative
dispute resolution procedures and recommending necessary
changes to the Court.

     2. See art. V, § 2(a), Fla. Const.

     3. References to the Florida Rules of Judicial Administration
are amended to reflect the new title of the body of rules, the Florida
Rules of General Practice and Judicial Administration. See In re
     The Committee proposes several new rules, as well as

amendments that would reorganize the current rules. First, the

Committee proposes renumbering and renaming existing Part I

(Standards) to Part II (Standards of Professional Conduct) and

creating a new Part I (Rostering of Parenting Coordinators), which

includes new rules 15.010 (Circuit Disqualification) and 15.020

(Renewal). While the existing language of rule 15.000 (Applicability

of Standards) is renumbered as rule 15.200 and moved to newly

renumbered Part II, rule 15.000 is retained in new Part I, retitled

“Qualification,” and rewritten to outline the qualification process for

parenting coordinators. Next, existing Part II (Discipline) is

renumbered to Part III (Discipline). The rules in both newly

renumbered parts are renumbered accordingly. Last, the

Committee proposes a new Part IV (Operating Procedures) and

organizing new rule 15.400 (Authority) in this part. The Committee

voted unanimously in favor of the proposed amendments.




Amends. to Fla. Rules of Jud. Admin.—2020 Regular-Cycle Report,
310 So. 3d 374 (Fla. 2021).


                                 -2-
     Before filing its rule proposals with the Court, the Committee

published the proposals for comment, and Committee staff

responded to each e-mailed comment individually. After the

Committee’s proposals were filed, the Court published the proposals

for comment. The Court received two comments. The Committee

filed a response urging the Court to adopt the amendments as

proposed.

     After considering the Committee’s proposed amendments, the

comments, and the Committee’s response, we adopt the

amendments as proposed by the Committee. Accordingly, the

Florida Rules for Qualified and Court-Appointed Parenting

Coordinators are amended as reflected in the appendix to this

opinion. New language is indicated by underscoring; deletions are

indicated by struck-through type. The amendments shall take

effect immediately upon the release of this opinion.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.




                                -3-
Original Proceeding – Supreme Court Committee on Alternative
Dispute Resolution Rules and Policy

Honorable Michael S. Orfinger, Chair, Committee on Alternative
Dispute Resolution Rules and Policy, Daytona Beach, Florida, and
Juan R. Collins, Senior Attorney, Dispute Resolution Center,
Tallahassee, Florida,

     for Petitioner

Heather L. Apicella, Chair, Family Law Section of The Florida Bar,
Boca Raton, Florida, Douglas Avery Greenbaum, Past Chair, Family
Law Section of The Florida Bar, Fort Lauderdale, Florida, Kristin
Kirkner, Co-Chair, Rules and Forms Committee, Family Law
Section of The Florida Bar, Tampa, Florida, Jack A. Moring,
Co-Chair, Rules and Forms Committee, Family Law Section of The
Florida Bar, Crystal River, Florida, and K. Beth Luna, Past Co-
Chair, Rules and Forms Committee, Family Law Section of The
Florida Bar, Jacksonville, Florida; and Valorie Hoppenworth,
Tallahassee, Florida,

     Responding with comments




                               -4-
                                     APPENDIX

     FLORIDA RULES FOR QUALIFIED AND COURT-APPOINTED
                PARENTING COORDINATORS

PART I.      STANDARDSROSTERING OF PARENTING
             COORDINATORS

RULE 15.000.        QUALIFICATION

      (a) Process for Qualification. Parenting coordinators shall be qualified
pursuant to section 61.125, Florida Statutes, and these rules as follows:

              (1) The chief judge or designee(s) in each judicial circuit shall
review each application and determine which individuals applying to serve as
parenting coordinators meet the qualifications under section 61.125, Florida
Statutes, to be included on the roster of qualified parenting coordinators of that
circuit; and

             (2) Each judicial circuit may conduct a criminal background
investigation and make inquiries necessary to verify an applicant’s eligibility to be
included on the roster.

             (3) Each judicial circuit shall establish and maintain a roster of
parenting coordinators from which the trial court may appoint a qualified parenting
coordinator.

       (b) No additional requirements. Chief judges or designee(s) shall not
impose additional requirements for a parenting coordinator to be included on a
circuit’s roster other than those listed in section 61.125, Florida Statutes, and these
rules.

       (c) Application form. The standardized application form that shall be
used by each judicial circuit for parenting coordinators who wish to apply to be
qualified as a parenting coordinator by the chief judge shall be developed by the
Committee on Alternative Dispute Resolution Rules and Policy and disseminated
to the circuits by the Dispute Resolution Center.




                                         -5-
RULE 15.010.       CIRCUIT DISQUALIFICATION

      (a) Disqualification Process. Parenting coordinators shall be
disqualified pursuant to section 61.125, Florida Statutes, and these rules.

              (1) The chief judge or designee(s) in each judicial circuit shall
establish a process to periodically review whether a parenting coordinator
continues to be qualified.

            (2) Parenting coordinators who are disqualified shall immediately
be removed from the circuit’s list of qualified parenting coordinators.

       (b) Appeal. Any appeal pertaining to a parenting coordinator’s inclusion
on or removal from the roster shall be heard and decided by the chief judge or
designee(s) in that judicial circuit, whose decision shall be final.

RULE 15.020.       RENEWAL

      (a) Process. The chief judge or designee(s) in each judicial circuit shall
require qualified parenting coordinators to renew their qualifications for inclusion
on the roster by submitting the statewide approved renewal form and verification
of 16 hours of continuing parenting coordination education every two years.

       (b) Time Period. Renewals for qualified parenting coordinators shall be
due on the same date for all judicial circuits. All qualified parenting coordinators
shall renew their qualifications and provide verification of continuing parenting
coordination education on or before December 31 of every odd-numbered year
regardless of the length of initial or renewal qualification.

       (c) Application form. The standardized renewal application form that
shall be used by each judicial circuit for parenting coordinators who wish to apply
for renewal of their qualification as a parenting coordinator by the chief judge shall
be developed by the Committee on Alternative Dispute Resolution Rules and
Policy and disseminated to the circuits by the Dispute Resolution Center.

      (d) Time for completion of continuing parenting coordination
education. If all other qualifications are satisfied but a qualified parenting
coordinator is deficient in continuing parenting coordination education hours, the
parenting coordinator shall be notified in writing and qualification shall be
continued for 90 days from the notice of noncompliance. During those 90 days,
the parenting coordinator shall complete all remaining continuing parenting


                                        -6-
coordination education requirements to be eligible for continued qualification.
Qualification shall not be renewed until all continuing parenting coordination
education requirements are complete.

PART II.     STANDARDS OF PROFESSIONAL CONDUCT

RULE 15.200.        APPLICABILITY OF STANDARDS

      [No change]

RULE 15.010205. PARENTING COORDINATION DEFINED

       Parenting coordination is a child-focused alternative dispute resolution
process whereby a parenting coordinator assists the parents in creating or
implementing a parenting plan by facilitating the resolution of disputes between
the parents by providing education, making recommendations, and, with the prior
approval of the parents and the court, making limited decisions within the scope of
the court's order of referral. For the purposes of these standards, “parent” refers to
the child’s mother, father, legal guardian, or other person who is acting as a parent
andor guardian.

RULE 15.0210.       PARENTING COORDINATION CONCEPTS

      [No change]

RULE 15.030215. COMPETENCE

      [No change]

RULE 15.040220. INTEGRITY

      [No change]

                                 Committee Notes

      [No change]

RULE 15.050225. ADVICE, RECOMMENDATIONS, AND INFORMATION

      [No change]


                                        -7-
RULE 15.06230. IMPARTIALITY

      (a)    [No change]

      (b) Disclosure. A parenting coordinator shall advise all parties of
circumstances which may impact impartiality including, but not limited to,
potential conﬂicts of interests bearing on possible bias, prejudice, or impartiality.

      (c) – (f)     [No change]

RULE 15.070235. CONFLICTS OF INTEREST

      [No change]

                                  Committee Notes

      [No change]

RULE 15.08240. SCHEDULING THE PARENTING COORDINATION
               PROCESS

      [No change]

RULE 15.090245. COMPLIANCE WITH AUTHORITY

      [No change]

RULE 15.10250. IMPROPER INFLUENCE

      [No change]

RULE 15.110255. MARKETING PRACTICES

      [No change]

                                  Committee Note

      [No change]




                                         -8-
RULE 15.1260.      CONCURRENT STANDARDS

     [No change]

RULE 15.130265. RELATIONSHIP WITH OTHER PROFESSIONALS

     [No change]

RULE 15.14270. CONFIDENTIALITY

     [No change]

RULE 15.150275. NOTICE AND INITIAL SESSION

     [No changes]

RULE 15.16280. FEES AND COSTS

     [No change]

RULE 15.170285. RECORDS

     [No change]

RULE 15.18290. SAFETY, CAPACITY, AND PROTECTION

     [No change]

RULE 15.190295. EDUCATION AND TRAINING

     [No change]

RULE 15.20098. RESPONSIBILITY TO THE COURTS

      (a) CandidCandor with Referring Court. Parenting coordinators shall
be candid, accurate, and responsive to the court concerning the parenting
coordinators’ qualiﬁcations, availability and other administrative matters.

     (b)   [No change]



                                   -9-
PART III. DISCIPLINE

RULE 15.21300. SCOPE AND PURPOSE

      [No change]

RULE 15.22310. RESPONSIBILITIES OF CHIEF JUDGE

      [No change]

RULE 15.230315. ADMINISTRATIVE RESPONSIBILITY

      [No change]

RULE 15.24320. PRIVILEGE TO SERVE

      [No change]

RULE 15.250325. DEFINITIONS

      [No change]

RULE 15.26330. PARENTING COORDINATOR REVIEW BOARD

      [No change]

RULE 15.270335. JURISDICTION AND POWERS

       (a) RVCC. Each RVCC shall have such jurisdiction and powers as are
necessary to conduct the proper and speedy investigation and disposition of any
complaint. �e RVCC shall perform its investigatory function and have
concomitant power to resolve cases prior to panel referral. �e judge or attorney
chairing the RVCC shall have the power to compel:

            (1) – (3) [No change]

     �e RVCC shall perform its investigatory function and have concomitant
power to resolve cases prior to panel referral.



                                      - 10 -
      (b)    [No change]

       (c) Panel Vice-Chair. �e vice-chair of a panel, upon the unavailability
of the chair, is authorized to issue subpoenas or order the production of records or
other documentary evidence.

RULE 15.28340. CONTEMPT PROCESS

      (a)    [No change]

      (b) RVCC and Panel Contempt. �e chair of an RVCC or panel may
hear any motions ﬁled either before or during a RVCC meeting or panel hearing or
hold any person in contempt for conduct occurring during the RVCC meeting or
panel hearing.

                                  Committee Notes

      [No change]

RULE 15.290345. RULE VIOLATION COMPLAINT PROCESS

      (a) – (i)     [No change]

       (j)     Notice and Publication. Any consensual resolution agreement which
includes sanctions shall be distributed by the DRC to all circuits through the chief
judges, all trial and appellate court administrators, and the ADR directors; it shall
also be published on the DRC page of the Florida Courts website with the rule or
rules listed as violated, and a copy of the agreement. Any information in the
agreement which is otherwise conﬁdential under Florida Rule of General Practice
and Judicial Administration 2.420 shall be redacted.

RULE 15.3500.       HEARING PANEL PROCEDURES

      (a) – (h)     [No change]

      (i)    Procedures for Hearing. �e procedures for a hearing shall be as
follows:

             (1) – (4)     [No change]



                                         - 11 -
             (5)   Testimony.

                   (A) – (B)     [No change]

                           (i)   [No change]

                         (ii) Other Provisions. Telephonic and electronic
testimony shall otherwise be governed by the Rules of General Practice and
Judicial Administration.

             (6) – (9)     [No change]

             (10) Parenting Coordinator’s Failure to Appear. If the parenting
coordinator has failed to answer the underlying complaint or fails to appear, the
panel may proceed with the hearing.

                     (A) No Response to Complaint Submitted. If the hearing is
conducted in the absence of a parenting coordinator who failed to respond to the
underlying complaint and the allegations were therefore deemed admitted, no
further notice to the parenting coordinator is necessary and the decision of the
panel shall be ﬁnal.

                     (B) Response to Complaint Submitted. If the hearing is
conducted in the absence of a parenting coordinator who submitted a response to
the underlying complaint, the DRC shall notify the parenting coordinator that the
hearing occurred and whether the matter was dismissed or if sanctions were
imposed. �e parenting coordinator may petition for rehearing by showing good
cause for such absence. A petition for rehearing must be received by the DRC and
the prosecutor no later than 10 days from the parenting coordinator’s receipt of the
DRC notiﬁcation. �e prosecutor shall ﬁle a response, if any, within 5 days from
receipt of the petition for rehearing. �e disposition of the petition shall be decided
solely by the chair of the panel and any hearing on the motion required by the chair
of the panel may be conducted telephonically or by other communication
equipment. If a rehearing is ordered, it shall follow the procedures and rules
governing the original hearing.

             (11) – (12) [No change]

      (j)    [No change]



                                         - 12 -
      (k) Notice to Circuits and Districts. In every case in which a parenting
coordinator has had sanctions imposed by agreement or decision, such agreement
or decision shall be sent by the DRC to all circuits and districts through the chief
judges, all trial and appellate court administrators, and the ADR Directors. Any
information in the agreement or decision which is otherwise conﬁdential under
Florida Rule of General Practice and Judicial Administration 2.420 shall be
redacted.

       (l)    Publication. Upon the imposition of sanctions, whether by consent of
the parenting coordinator and approval by the panel or by decision of the panel
after a hearing, the DRC shall publish the name of the parenting coordinator, a list
of the rule or rules which were violated, and a copy of the decision of the panel.
Any information in the agreement or decision which is otherwise conﬁdential
under Florida Rule of General Practice and Judicial Administration 2.420 shall be
redacted. Such publication shall be on the DRC page of the Florida Courts’
website and in any outside publication at the discretion of the Chief of Alternative
Dispute Resolution.

RULE 15.310355. BURDEN OF PROOF

      [No change]

RULE 15.32360. SANCTIONS

      [No changes]

RULE 15.330365. SUSPENSION, DISQUALIFICATION, AND REMOVAL

      [No change]

RULE 15.34370. SUBPOENAS

      [No change]

RULE 15.350375. CONFIDENTIALITY OF DISCIPLINARY
                PROCEEDINGS

      (a) Generally. All complaints alleging misconduct against parenting
coordinators subject to disciplinary action under these rules, including the
parenting coordinator’s response, if any, and all other records made or received as

                                       - 13 -
part of the complaint procedure, are exempt from public disclosure under rule
2.420(c)(3)(B), Florida Rules of General Practice and Judicial Administration, and
shall remain conﬁdential until a ﬁnding of probable cause or no probable cause is
established, regardless of the outcome of any appeal.

      (b)   [No change]

RULE 15.3680.       DISQUALIFICATION AND REMOVAL OF MEMBERS
                    OF MEMBERS OF A RVCC, PANEL OR PCRB

      [No change]

RULE 15.370385. CHIEF JUDGE REVIEW

      [No change]

PART IV. OPERATING PROCEDURES

RULE 15.400.        AUTHORITY

       The Committee on Alternative Dispute Resolution Rules and Policy shall
have authority to promulgate, adopt, and amend operating procedures containing
the initial parenting coordination training standards, continuing parenting
coordinator education provisions, and procedures for approving and reporting
compliance with the same and any other procedures necessary to implement these
rules.




                                      - 14 -